Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 06/29/2022. The amendments have been entered and, accordingly, claims 1-9 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 9, and specifically does not teach or suggest “a refrigeration cycle device for cooling a battery, the device comprising: a refrigeration cycle including a plurality of parallel systems for cooling the battery; and a controller configured to perform: a temperature control which controls a flow rate of a refrigerant flowing through the plurality of parallel systems so as to adjust a temperature of the battery; an oil-back control which flushes away an oil retained in a part among the plurality of parallel systems by increasing a refrigerant flow rate flowing in the part among the plurality of parallel systems more than the refrigerant flow rate flowed by the temperature control, and at the same time, maintaining or decreasing a refrigerant flow rate flowing through a remaining part among the plurality of parallel systems; and a determination control which determines whether only a first oil-back control can be executed, a second oil-back control that backs oil strongly than the first oil-back control can be executed, or both the first oil-back control and the second oil-back control cannot be executed, wherein the oil-back control includes: the first oil-back control which executes the first oil-back control when the determination control determines that only the first oil-back control can be executed; and the second oil-back control which executes the second oil-back control when the determination control determines that the second oil-back control can be executed.”
The closest prior art of record (US 5,878,589 to Tanaka et al.) discloses a refrigeration cycle device for cooling a battery, the device comprising a plurality of parallel systems for cooling the battery and a controller configured to control the flow rate of the refrigerant to adjust the temperature of the battery, to increase a refrigerant flow rate in a part of the parallel systems and maintaining or decreasing the flow rate of refrigerant through the remaining part of the parallel systems, as claimed, but does not disclose the controller configured to perform a determination on whether only a first oil-back control can be executed, a second oil-back control that backs oil strongly than the first oil-back control can be executed, or both the first oil-back control and the second oil-back control cannot be executed, the oil-back control including: the first oil-back control which executes the first oil-back control when the determination control determines that only the first oil-back control can be executed; and the second oil-back control which executes the second oil-back control when the determination control determines that the second oil-back control can be executed. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a controller configuration to determine if the first oil-back control needs to be executed, the second oil-back control needs to be executed or both the first oil-back control and the second oil-back control cannot be executed, as claimed. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        





	
	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763